        Case 20-02477-LA7                 Filed 07/17/20        Entered 07/17/20 15:51:48       Doc 440     Pg. 1 of 2
CSD 1001B [07/01/18]
Name, Address, Telephone No. & I.D. No.
Leslie T. Gladstone, Esq. (SBN 144615)
Christin A. Batt, Esq. (SBN 222584)
Derek A. Soinski, Esq. (SBN 293747)                                                             July 17, 2020
FINANCIAL LAW GROUP
401 Via Del Norte; La Jolla, CA 92037
Telephone (858) 454-9887
Attorneys for Leslie T. Gladstone, Chapter 7 Trustee

                UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
                325 West F Street, San Diego, California 92101-6991


 In Re
 GARDEN FRESH RESTAURANTS, LLC,                                                    BANKRUPTCY NO.   20-02477-LA7



                                                                      Debtor.




         ORDER SHORTENING TIME ON EX PARTE APPLICATION FOR ORDER SHORTENING
        TIME FOR NOTICE OF TRUSTEE’S JOINT MOTION TO APPROVE ASSET PURCHASE
        AGREEMENT, PURSUANT TO 11 U.S.C. SECTION 363, FREE AND CLEAR OF LIENS,
                        ENCUMBRANCES AND SIMILAR INTERESTS

           The court orders as set forth on the continuation pages attached and numbered 2 through 2 with exhibits, if any,

 for a total of 2 pages. Motion/Application Docket Entry No. 439           .

 //
       NOT APPROVED. INSUFFICIENT INFORMATION. HAS THIS BEEN MARKETED TO ANY ONE? IF
 //    SO, WHAT HAS BEEN DONE? FURTHER, THE COURT'S UNDERSTANDING OF THE PPP LOAN
       PROGRAM IS THAT IT IS NECESSARY FOR THERE TO BE AN OPERATING BUSINESS (WHICH
 //
       THIS DEBTOR IS NOT). FINALLY, ALTHOUGH THERE HAS BEEN SOME PROPOSED
 //    LEGISLATION EXTENDING THE PROGRAM, IT IS THE COURT'S UNDERSTANDING THAT THE
 //    PPP PROGRAM ENDED 6/30/2020. BASED ON THOSE UNDERSTANDINGS THERE IS NO BASIS
       TO ACCELERATE THE SALE ON EXTRAORDINARILY SHORT NOTICE TO MAKE A 7/31/2020
 //
       CLOSING DATE AND THERE IS NO HEARING DATE AVAILABLE THAT AFFORDS SUFFICIENT
       NOTICE   BEFORE
             July 17, 2020 7/30/20.

 DATED:
                                                                        Judge, United States Bankruptcy Court
        Case 20-02477-LA7            Filed 07/17/20      Entered 07/17/20 15:51:48            Doc 440       Pg. 2 of 2
CSD 1001B (07/01/18)                                                                                      Page 2 of 2
ORDER SHORTENING TIME ON EX PARTE APPLICATION FOR ORDER SHORTENING TIME FOR
DEBTOR: GARDEN FRESH RESTAURANTS, LLC                           CASE NO. 20-02477-LA7



Upon review of the Ex Parte Application for Order Shortening Time for Notice of Trustees’ Joint Motion to Approve Asset
Purchase Agreement, Pursuant to 11 U.S.C. Section 363, Free and Clear of Liens, Encumbrances and Similar Interests (the
“Application”), and good cause appearing therefor,

IT IS HEREBY ORDERED.

1.     The application is granted.

2.     The notice period for the Trustees’ Joint Motion to Approve Asset Purchase Agreement, Pursuant to 11 U.S.C.
       Section 363, Free and Clear of Liens, Encumbrances and Similar Interests is shortened to seven (7) days, which
       includes three (3) days for mail service.

3.     The Trustees’ Joint Motion to Approve Asset Purchase Agreement, Pursuant to 11 U.S.C. Section 363, Free and
       Clear of Liens, Encumbrances and Similar Interests must be filed and served no later than                                .
       Service will be deemed complete when delivered:

                 personally, or

          X      by electronic method, or

          X      by first class or overnight mail, or

                 as provided for in the application for order shortening time.

 4.    Any opposition to the Trustees’ Joint Motion to Approve Asset Purchase Agreement, Pursuant to 11 U.S.C. Section
       363, Free and Clear of Liens, Encumbrances and Similar Interests must be filed and served no later than   .

 5.    Any reply to the opposition to the Trustees’ Joint Motion to Approve Asset Purchase Agreement, Pursuant to 11
       U.S.C. Section 363, Free and Clear of Liens, Encumbrances and Similar Interests must be filed and served no later
       than        .

 IT IS SO ORDERED.




 CSD 1001B
                                                                                 Signed by Judge Louise DeCarl Adler July 17, 2020
